 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdmiral Merchants Motor Freight, Inc. and Auto-mobile Mechanics Local 701, International As-sociation of Machinists and Aerospace Workers,AFL-CIO. Case 13-CA-20679October 19, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 10, 1982, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief,' and the GeneralCounsel filed an answering brief, cross-exceptions,and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified below, and to adopt his recom-mended Order, as modified herein.The Administrative Law Judge found that Re-spondent violated Section 8(a)(5) and (1) of the Actby circumventing the exclusive status of the Unionas bargaining agent by attempting to deal, and deal-ing, directly with its represented employees regard-ing changes in their terms and conditions of em-ployment as set forth in the parties' collective-bar-gaining agreement, and by unilaterally implement-ing such changes without first notifying or bargain-ing with the Union. The Administrative LawJudge found Respondent's defenses for such con-duct to be "patently frivolous," and, in addition tothe Board's traditional order requiring Respondentto cease and desist from any like or related con-duct, recommended that Respondent be ordered to,inter alia, reimburse the General Counsel and theChlarging Party for all expenses incurred as a resultof the instant proceeding. Respondent excepts tothe Administrative Law Judge's finding that itsdirect dealing with employees and unilateralchanges are unlawful, reiterates its asserted de-fenses, and contends that the extreme remedialrelief recommended by the Administrative LawJudge is unwarranted in this case. The GeneralCounsel, on the other hand, urges the Board toadopt the Administrative Law Judge's 8(a)(5) and(1) violation findings and his recommended OrderI Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.265 NLRB No. 16with respect thereto. The General Counsel con-tends, however, that the Administrative Law Judgeerroneously refused to pass upon two asserted inde-pendent violations of Section 8(a)(1) of the Act oc-curring during the course of Respondent's directdealings with its employees. While we are in agree-ment with the Administrative Law Judge, and, forthe reasons set forth by him, find that Respondentviolated Section 8(a)(5) and (1) of the Act, we donot find the recommended extraordinary relief ap-propriate on the facts of this case. Additionally, wefind, for the reasons set forth below, that the sepa-rate 8(a)(1) violations sought by the General Coun-sel warrant independent consideration and remedialrelief.1. The employees at Respondent's terminal arerepresented for purposes of collective bargainingby the Union. The parties' most recent collective-bargaining agreement is effective through April 20,1982. On August 29, 1980, Respondent's presidentand owner, Robert E. Short, in a speech to the as-sembled Chicago terminal employees, stated thatRespondent was having economic difficulties; thatRespondent had been ordered by a district court inMinnesota to make certain payments to pensionand health and welfare funds created pursuant toagreements between Respondent and the TeamstersUnion representing Respondent's St. Paul terminalemployees; and that a "debt reduction plan" hadbeen devised whereby the employees at the St.Paul terminal had given up some of their benefitsin order to help Respondent out of its financial dif-ficulties and pay its obligations. Short asked theChicago employees to similarly forgo some of theirbenefits and stated that, if the employees did notagree to participate in the debt reduction plan, Re-spondent would not be able to operate and wouldprobably close. Thereafter, Shop Foreman andMaintenance Supervisor Earl Berg2distributed let-ters from Respondent to all unit employees seekingtheir written authorization for certain enumeratedreductions in their contractually established com-pensation and benefits for a designated 12-monthperiod. Berg explained the debt reduction plan toall employees who had not attended the meeting,including John Plaza, who was on layoff status atthe time. Berg called Plaza into the terminal, pre-sented him with a letter describing the debt reduc-tion plan, and told him to sign it. Berg said that allof the other employees had signed similar letters,and, according to Plaza's uncontradicted testimony,2 The uncontradicted evidence establishes that Berg gave the mechan-ics in the shop their work assignments on a day-to-day basis, and had theauthority to hire and fire employees, reprimand them for misconduct, andgrant them time off. We therefore find Berg to be a supervisor within themeaning of Sec. 2(11) of the Act.134 ADMIRAL MERCHANTS MOTOR FREIGHT, INC.said "if I did not sign it I don't go back to work."Plaza signed the letter and about 2 weeks later wasrecalled. 3The Administrative Law Judge refused to passupon whether Short's statements about closure andBerg's remarks to employee Plaza constituted inde-pendent violations of Section 8(a)(1) of the Act be-cause, as urged by the General Counsel, theywould have a tendency to coerce employees intoforgoing collective-bargaining rights. The Adminis-trative Law Judge reasoned that there were nosuch allegations in the complaint that any potentialviolation in this regard is encompassed by the de-rivative 8(a)(1) violation found by him and that anindependent 8(a)(1) violation finding would notlikely significantly alter the remedy. We disagree.While the Administrative Law Judge is correctin stating that the statements of Short and Bergwere not specifically alleged as independent viola-tions of Section 8(a)(l) in either the complaint orthe amended complaint, these issues were fully liti-gated at the hearing and are in accord with, andclosely related to, the substance of the complaint.Further, at the close of the hearing, counsel for theGeneral Counsel made an oral presentation duringwhich he argued that Short's statements in questionand Berg's remarks independently violated Section8(a)(l) of the Act. Accordingly, in these circum-stances, we find no basis for concluding that Re-spondent would in any way be prejudiced by aruling on the merits of these additional allegations.4As to the merits, we find that Short's predictionof plant closure if employees did not accede to thedebt reduction plan and Berg's suggestion thatPlaza's recall would be predicated on his waiver ofexisting contractual benefits constitute threats ofreprisal and therefore conduct which would have atendency to coerce employees into abandoningtheir Section 7 right to bargain collectivelythrough a representative of their own choosing.The statements of Short and Berg conveyed theclear message to the employees that failure toaccede to Respondent's request to waive their con-tractually established benefits would result in theloss of their jobs, in the case of the employees thenworking, through closure of the terminal, and, inPlaza's case, by not being recalled from layoff. In3 We take administrative notice of the fact that concurrent unfair laborpractice charges were filed against Respondent alleging that it had un-lawfully engaged in direct dealings with union-represented employees atits Omaha, Nebraska, facility; sought their acquiescence in the above-mentioned plan agreed to by the St. Paul employees; and pressured theOmaha employees by various means, including layoffs, until they agreedto modifications in their existing benefits.4 E.g., Electri-Flex Company, 228 NLRB 847, fn. 6 (1977); Clinton CornProcessing Company, a Division of Standard Brands Incorporated, 253NLRB 622, fn. 1 (1980). Behring International. Inc., 252 NLRB 354, 363(1980); Pilgrim Life Insurance Company, 249 NLRB 1228, fn. 1 (1980).the context of the employment relationship, fewstatements would tend to be more threatening andthus coercive than these. Indeed, the employees'subsequent accession to the request evidences asmuch. Accordingly, we find that Respondent vio-lated Section 8(a)(1) of the Act by such state-ments.5In so finding, we reject the Administrative LawJudge's conclusion that the 8(a)(5) and derivative8(a)(1) violations found by him and his recom-mended remedy for those violations are sufficientto reach and remedy any independent violationswhich might be found based on Short's and Berg'sstatements. The coercive statements in question arenot a necessary element of the unlawful bargainingconduct of Respondent. Thus, Respondent couldhave omitted these statements from its conduct inbypassing the Union as the employees' representa-tive, and it still would have violated Section 8(a)(5)and (1) of the Act. That the statements were in-tended to further such conduct and help Respond-ent to achieve the desired end of having the em-ployees agree to a reduction in benefits does notdetract from this conclusion. The statements are noless coercive or incapable of being sorted out fromRespondent's other unlawful conduct merely be-cause they were part of Respondent's derogation ofthe Union's statutory bargaining rights.Further, the traditional remedy for Respondent'sfailure to bargain with the Union will not enjoinRespondent from coercively threatening its em-ployees, the nub of the independent 8(a)(1) viola-tions found herein. Accordingly, in order to ade-quately remedy the additional unfair labor prac-tices, we find it appropriate and necessary to spe-cifically order Respondent to cease and desist fromthreatening employees with plant closure anddenial of recall from layoff status unless they indi-See Don Brentner Trucking Co., Inc. and Jon's Leasing Co., Inc., 232NLRB 428, 434 (1977).Member Fanning does not agree that Respondent's statement that itwould close down absent modifications of its contract constituted an in-dependent violation of Sec. 8(aXl). Rather, such statement was illegalonly as a function of Respondent's attempts to bypass the Union and dealdirectly with employees. Had the statement been made to the Union inbargaining and not directly to the employees, it would not have been il-legal. Member Fanning does agree, however, that the statement to Plazadid constitute a threat of reprisal in that Plaza was told that he would notbe recalled unless he personally agreed to the proposed contractual modi-fications. Plaza had a Sec. 7 right to oppose contract modifications andhis employment rights could not be conditioned upon his personal deci-sion.Members Jenkins and Zimmerman find it irrelevant that the statementif made to the Union alone would not be illegal. The illegality turns onthe context in which the statement was uttered. Here, it was said to em-ployees in an attempt to get their approval of contractual modificationswithout the participation of the Union, and in derogation of the latter'sstatus as bargaining representative. As such, it clearly was coercive andtended to interfere with and restrain the employees in the exercise oftheir Sec. 7 rights.135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvidually agree to modifications of their existingcontractual benefits.2. Respondent asserted before the AdministrativeLaw Judge, as reiterated in its brief to the Board,that its direct dealings with employees and its uni-lateral implementation of benefit changes werecompelled by the above-discussed district courtorder to pay off its debts to the Teamsters benefitfunds and its dire economic straits. We agree withthe Administrative Law Judge's analysis which ledhim to conclude, as do we, that Respondent's de-fenses have no basis for support in either fact orlaw. We find, however, that the extraordinary rem-edies recommended by the Administrative LawJudge are not appropriate on the facts of this case.At the outset we note our adherence to the prin-ciple expressed in Tiidee Products, Inc,6that theBoard, in appropriate circumstances, is capable ofproviding other than the usual remedial relief inorder to rectify particular unfair labor practices.However, the extent and character of the unfairlabor practices committed by Respondent do notwarrant directing Respondent to reimburse theGeneral Counsel and the Charging Party for ex-penses incurred as a result of litigating this pro-ceeding. This record establishes that Respondenthas a history of a collective-bargaining relationshipwith at least two different unions, yet there is noth-ing to indicate that Respondent is a repeat offenderof this statute. Nor can it be found on this recordthat Respondent has engaged in a pattern of unlaw-ful antiunion conduct for the purpose of denyingall of its employees the exercise of the rights guar-anteed employees by Section 7 of the Act.7And,while Respondent's proffered justifications for itsconduct may be specious, this is not a situationwhere the offending party has intentionally useddefenses meritless on their face in a clear attemptto burden the processes of the Board and thecourts.8In sum, we find 8(a)(5) and (1) violationswith an order requiring Respondent to cease anddesist from bypassing, and refusing to bargain with,the Union, but shall delete in our Order and noticethe extraordinary relief recommended by the Ad-ministrative Law Judge.6 194 NLRB 1234, 1236 (1972).7 See Heck's, Inc., 191 NLRB 886 (1971). Compare J P. Stevens d Co.,Inc., 239 NLRB 738, 772-773 (1978), enforcement denied in pertinentpart 623 F.2d 322 (4th Cir. 1980), cert. denied 101 S.Ct. 856, 90 LC112,552 (1981).While Respondent unilaterally implemented benefit changes in relianceupon the debt reduction plan at more than one of its facilities, such actiondoes not amount to the same pattern of obstruction of employees' Sec. 7rights exhibited by employers in cases where extraordinary remedies havebeen imposed. Accordingly, we do not find that Respondent has dis-played the requisite defiance of the Act which is necessary to warrantsuch remedies.8 Fetzer Broadcasting Company, 227 NLRB 1377, 1389-90 (1977).AMENDED CONCLUSIONS OF LAWInsert the following as paragraph 4 and renum-ber the subsequent paragraph accordingly:"4. By threatening employees with closing theChicago terminal unless they agreed to modifica-tions of existing contractual benefits and by threat-ening not to recall an employee from layoff unlesshe agreed to modifications of existing contractualbenefits, Respondent violated Section 8(a)(1) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Admiral Merchants Motor Freight, Inc., Chicago,Illinois, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Insert the following as paragraph l(d) and re-letter the subsequent paragraph accordingly:"(d) Threatening employees with closure of theChicago terminal unless they agree to modifica-tions of existing contractual benefits and threaten-ing not to recall employees from layoff unless theyagree to modifications of existing contractual bene-fits."2. Substitute the following for paragraphs 2(e)and (f):"(e) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."(f) Post at its Chicago, Illinois, facility copies ofthe attached notice marked 'Appendix.'4Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 13, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material."3. Substitute the attached notice for that of theAdministrative Law Judge.136 ADMIRAL MERCHANTS MOTOR FREIGHT, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain collectivelyconcerning wages, benefits, hours, and otherterms and conditions of employment withAutomobile Mechanics Local 701, Internation-al Association of Machinists and AerospaceWorkers, AFL-CIO, as the exclusive bargain-ing representative of the employees in the fol-lowing unit:All head mechanics, leadmen and/or fore-men, automotive machinists, mechanics,trailer mechanics, helpers, skilled tiremen,stockmen, journeymen, stockroom utility ap-prentices and apprentices employed by us atour facility currently located at 5504 West47th Street, Chicago, Illinois, but excludingall other employees and guards and supervi-sors as defined in the Act.WE WILL NOT bypass the Union and deal di-rectly and individually with any of our em-ployees in the aforesaid unit with respect toany changes or modifications in existing orcontractually established wages, benefits,hours, and other terms and conditions of em-ployment.WE WILL NOT refuse to bargain collectivelywith the above labor organization by unilater-ally and without consultation with, or priornotification to, such labor organization, chang-ing or modifying existing or contractually es-tablished wages, benefits, hours, and otherterms and conditions of employment of em-ployees in the aforesaid unit.WE WILL NOT threaten employees that wewill close the Chicago terminal unless theyagree to modifications of existing contractualbenefits.WE WILL NOT threaten employees that wewill not recall them from layoff unless theyagree to modifications of existing contractualbenefits.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain collectivelywith the Union as the exclusive bargainingrepresentative of our employees in the appro-priate unit with respect to wages, hours, andother terms and conditions of employment.WE WILL notify, meet, and bargain with theUnion before modifying, changing or eliminat-ing any existing or contractual benefits of em-ployees in the appropriate unit.WE WILL reinstate the contractual benefitsof employees in the appropriate unit in themanner, form, and amounts which existedprior to September 1, 1980, consistent with thecollective-bargaining agreement between usand the Union.WE WILL make whole employees for anyloss of wages and other benefits they mayhave suffered as a result of the unlawful modi-fication of contractual benefits to which theywere entitled, with interest.ADMIRAL MERCHANTS MOTORFREIGHT, INC.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge:This case was heard on September 3, 1981, in Chicago,Illinois. The complaint alleges that Respondent violatedSection 8(a)(5) and (1) of the Act by failing to notify andbargain with the Charging Party Union and dealing di-rectly with employees in modifying existing benefits setforth in a collective-bargaining agreement of the parties.Respondent, in its answer, denies the substantive allega-tions of the complaint. The General Counsel made anoral presentation at the conclusion of the hearing andRespondent thereafter filed a written brief.Based upon the entire record in this case, including thetestimony of the witnesses and my observation of theirdemeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material, Respondent, a Minnesota corpo-ration, was engaged in the business of interstate trucking.It maintained its principal office in St. Paul, Minnesota,and maintained terminals in about nine States, includingone located at 5504 West 47th Street in Chicago, Illinois,the site of the instant dispute. During a representative 1-year period, Respondent derived gross revenues in excessof $50,000 from the transportation of freight and com-modities from the State of Illinois directly to points out-side Illinois and performed services valued in excess of$50,000 which were performed outside of Illinois. Ac-cordingly, I find, as Respondent admits, that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.137 DECISIONS OF NATIONAL LABOR RELATIONS BOARD11. THE LABOR ORGANIZATIONThe Charging Party Union (hereafter the Union) is alabor organization within the meaning of Section 2(5) ofthe Act.111. THE UNFAIR LABOR PRACTICESA. The FactsSince about 1955, Respondent and the Union havebeen parties to successive collective-bargaining agree-ments, the most recent of which is effective throughApril 30, 1982. Respondent recognizes the Union as theexclusive bargaining representative for the following unitof employees:All head mechanics, leadmen and/or foremen,automotive machinists, mechanics, trailer mechan-ics, helpers, skilled tiremen, stockmen, journeymen,stockroom utility apprentices and apprentices em-ployed by Respondent at its facility currently locat-ed at 5504 West 47th Street, Chicago, Illinois, butexcluding all other employees and guards and su-pervisors as defined in the Act.The bargaining agreement of the parties is a typical onewhich covers a wide range of benefits, wages, hours, andterms and conditions of employment.On August 29, 1980, Robert E. Short, the presidentand owner of Respondent, visited the Chicago terminaland gave a speech to assembled employees. No repre-sentatives of the Union were present. Short told the em-ployees that Respondent was having economic difficul-ties. He also explained that a Federal district court inMinnesota had ordered Respondent to make.certain pay-ments it owed to pension and welfare funds created pur-suant to agreements between Respondent and the Team-sters representing other of its employees. He explainedthat a so-called debt reduction plan had been devisedwhereby employees at the St. Paul terminal had given upsome of their benefits in order to help Respondent payits obligations and help it out of its financial difficulties.He asked the Chicago employees similarly to forgo someof their benefits and stated that if the employees did notagree to this debt reduction plan, Respondent would notbe able to operate and would probably close.After the speech, letters describing Respondent's debtreduction plan were distributed to employees. The letterwritten by Respondent was to be signed by employeeswho agreed to "changes in [their] terms of compensation...." The letters read as follows:As a concerned ...employee of Admiral Mer-chants Motor Freight, Inc., who is interested in thecontinuing operation of the trucking company, Ihereby offer that you make the following changesin my compensation during the twelve (12) monthperiod beginning September 1, 1980 and endingAugust 31, 1981:(1) No paid holidays during the period involved.(2) No paid sick days during the period involved.(3) Reduction of paid vacation pay to two (2)weeks.(4) Reduction of gross weekly wages by the com-bined amount of the weekly Health, Welfare andPension contribution to the Labor funds.(5) Road drivers to be paid mileage or hourlypay only, which ever is applicable.(6) No Contract wage increase during the periodinvolved.(7) No overtime pay during the period involved.It is understood that the continued Operation ofAdmiral Merchants Motor Freight, Inc. will be re-viewed from time to time to make certain that Man-agement is successfully re-organizing the carrier.The letters were distributed to the bargaining unit em-ployees by Shop Foreman Earl Berg and signed by all ofthem within a day or two after the speech. When Bergdistributed the letters to employees who had not attend-ed the Short speech, he explained the debt reductionplan to them. According to Berg, no one objected tosigning the letter. However, employee John Plaza testi-fied that he was at home on layoff status when theAugust 29 speech was given. In early September he wascalled at home by Shop Foreman Berg and told to reportto the terminal. He did. Berg presented him with theletter incorporating the debt reduction plan and was toldto sign it. Berg said that all the other employees hadsigned similar letters. Berg also told him that "if I didn'tsign it I don't go back to work." Plaza signed the letter.About 2 weeks later he was recalled from layoff statusand worked continuously until the second week in Janu-ary 1981.1It was stipulated that the changes set forth in the let-ters distributed to and signed by employees were put intoeffect and continued in effect until January or February1981 when Respondent ceased active operations at itsChicago terminal. The employees did not receive a wageincrease which was due under the collective-bargainingagreement on November 1, 1980.At no time between January 1, 1980, and January 1,1981, did Respondent ever request bargaining or actuallybargain with the Union over modifications of the collec-tive-bargaining agreement with respect to wage in-creases, overtime or holiday pay, vacation time or daysoff, or contributions to health, welfare, or pension funds.Nor did Respondent notify the Union of proposed oractual changes in employee benefits.Sometime in mid-September 1980, Union PresidentDonald Gustafson instructed Business RepresentativeSmith to go to the Chicago terminal and investigate areport that the collective-bargaining agreement wasbeing violated. As a result of the investigation, on Sep-tember 17, officials of the Union sent the following letterto Respondent:It has been brought to our attention that manage-ment representatives of your company have recent-ly been attempting to convince Local 701 membersBerg did not controvert Plaza's testimony in this respect.138 ADMIRAL MERCHANTS MOTOR FREIGHT, INC.employed as mechanics of Admiral Merchants towork under lesser conditions and benefits than thosespecified in the current labor agreement.I caution you that such action constitutes anunfair labor practice and further advise that Local701 expects your company to fully comply with theterms specified in the current labor agreement.The letter was signed by Gustafson and Smith. Respond-ent did not respond to this letter.A day or two before the letter was sent, Smith visitedthe Chicago terminal and spoke with Berg and two otheremployees. At this time the letters had already beensigned by the employees and Smith learned about Re-spondent's difficulties and the alteration in employeebenefits. According to Smith, the meeting lasted 15 min-utes. Both Berg and Smith testified that Smith protestedthat Respondent's debt reduction plan was not in compli-ance with the collective-bargaining agreement. Bergcould not recall this conversation in any meaningfuldetail, although he remembered telling Smith "a half of aloaf of bread [is] better than none." Smith was pressedby leading questions on cross-examination to admit thathe gave tacit approval to the plan. He denied approvingthe plan, although he candidly stated that, in response toa question from an employee about what he would do ifthe company he worked for was going "down thedrain," he may have said it was up to the employee as towhat he should do in the circumstances. Smith, however,emphatically denied that he told Berg or any official ofRespondent that it was free to make changes in the con-tract. Any suggestion by Respondent that Smith ap-proved, after the fact, Respondent's changes in workingconditions and benefits of employees is completely un-founded.B. Discussion and AnalysisSections 8(a)(5) and 8(d) of the Act create an obliga-tion on the part of an employer to bargain with an in-cumbent union as the exclusive bargaining representativeof its employees in the matter of wages, hours, and termsand conditions of employment. It may not attempt to cir-cumvent the exclusive status of the bargaining agent byattempting to deal directly with its represented employ-ees. Medo Photo Supply Corp. v. N.L.R.B., 321 U.S. 678,684-685 (1944). And where a valid bargaining relation-ship is in effect, an employer may not unilaterally alterterms and conditions of employment without first afford-ing the bargaining representative of its employees the op-portunity to bargain about such changes until eitheragreement or impasse is reached. N.L.R.B. v. BenneKatz, et al., d/b/a Williamsburg Steel Products Company,369 U.S. 736, 747-748 (1962); Harold Hinson d/b/a HenHouse Market No. 3 v. N.LR.B., 428 F.2d 133, 136-137(8th Cir. 1970).The evidence is clear that Respondent undertook todeal individually with employees, and actually dealt withthem, by securing signed agreements from them in orderto obtain a diminution in their existing benefits securedby contract. The evidence shows that it even coercedone employee to agree to a decrease in benefits bythreatening that he would not be recalled to work if hedid not agree. The changes were thereafter implemented.At no time before the implementation of benefit changesdid Respondent notify the Union or seek to bargain withit over the changes. Nor does Respondent even claim itdid. The Union did not acquiesce in Respondent's con-duct. Accordingly, by its failure to notify and bargainwith the Union in such circumstances, Respondent vio-lated Section 8(a)(5) and (1) of the Act.2Respondent's defense for such a clear violation of theLabor Act is that its conduct was compelled by a districtcourt "order" to pay off a debt it owed to a pension andhealth and welfare fund created pursuant to a bargainingagreement between Respondent and another union andthat the order required the Chicago employees represent-ed by the Union to participate in the payment along withRespondent. This contention, clothed in a mish-mash oflegal jargon, borders on the ridiculous.Here are the facts of the Minnesota district court pro-ceeding. Trustees of a Teamsters pension fund and ahealth and welfare fund sued Respondent in the UnitedStates District Court in Minneapolis, Minnesota, for de-linquent payments required under Respondent's collec-tive-bargaining agreement with the Teamsters. OnAugust 7, 1980, the court issued a decision in which itgranted summary judgment in favor of the Teamsterspension fund against Respondent in the amount of$576,251.99 and in favor of the Teamsters health andwelfare fund and against Respondent in the amount ofS380,920.79. The court also enjoined Respondent fromfailing to pay all moneys due the employee benefit fundsunder existing agreements. Judgment was entered onAugust 14, 1980. The judgment of the district court wasaffirmed by the United States Court of Appeals for theEighth Circuit. Subsequently, on April 8, 1981, the par-ties to the district court action-the Teamsters funds andRespondent-entered into an agreement for a settlementof the original claims because of the initiation of involun-tary bankruptcy proceedings against Respondent and theinstitution of judicial compliance and debt reductionplans by Respondent in order to comply with the districtcourt's judgment. The district court, in effect, acceptedthe settlement and dismissed the proceedings withoutprejudice on May 18, 1981.Respondent argues that all of its employees, includingthe Chicago mechanics represented by the Union, werebound by the district court order of August 7, 1980, andthat operation of that judgment excused it from bargain-ing with the Union. The argument is preposterous. Thedistrict court's order states that "defendant Admiral Mer-chants Motor Freight. Inc., acting through its directors,officers, agents, servants, employees, shareholders, andall persons acting in privity or in concert with defendant,is enjoined from failing to pay all monies due" the Team-In his oral presentation. but not in his proposed order and notice, theGeneral Counsel argues that Short's speech of August 29 and Berg's re-marks to employee Plaza constitute an independent violation of Sec.8(aXI) of the Act because they tended to coerce employees into forgoingcollective rights. I do not make such a finding because there was no suchallegation in the complaint and the derivative violation of Sec. 8(aXI) en-compassed by my findings sufficiently reaches this conduct. It is unlikelythat the remedy for such an independent violation would be significantlydifferent than that ordered herein.139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsters funds. (Emphasis supplied.) The injunction runsagainst Respondent and all persons acting on its behalf.In no way could employees with no connection to Re-spondent's corporate management or the underlying law-suit be held to be required to pay the corporation's judg-ments. Nothing in the judgment of the district court re-quired Respondent to extract from its employees themoney required to pay the judgment. Nor does thecourt's subsequent approval of Respondent's so-called ju-dicial compliance or debt reduction plan constitute eithera confirmation that innocent employees were bound bythe judgment or a sanction of the means by which Re-spondent went about getting employees to satisfy its obli-gation.Even apart from its inherent lack of merit, Respond-ent's argument that the Chicago employees were boundby the district court's judgment against Respondentmisses the point. In order for Respondent's argument toprovide a successful defense to the unfair labor practiceherein, one would have to conclude that the districtcourt both had the authority to, and actually did, orderRespondent to bypass the bargaining representative ofemployees completely unconnected with the suit and toextract payment for the judgment from those employees.Clearly the court had no such authority. It did not pur-port to pass on the bargaining obligation of Respondentwith respect to a wholly different group of employeesnor make any finding concerning the bargaining obliga-tion of Respondent under the Labor Act. Nor does theorder of the district court in any way require Respond-ent to avoid bargaining with the exclusive bargainingrepresentative of the Chicago mechanics and deal direct-ly with these employees in modifying an applicable bar-gaining agreement. Indeed, the order of the district courtdid not specify how or by what means Respondentshould pay the judgment or comply with the order. Re-spondent's contention that it was incumbent upon theemployees and the Union to enter an appearance in dis-trict court and argue that it was not bound by the judg-ment is specious. Since the judgment of the district courtdid not suspend Respondent's bargaining obligationunder the Labor Act, there was no requirement that theUnion or the employees do anything to protect theirrights.Respondent also points to its dire economic conditionin arguing that it was justified in acting unilaterally. Thisagain is wholly without merit. It is exactly at such timeswhen employees need their bargaining agent the most.For example, even where an employer properly ceasesor closes operations, it is required to bargain over the ef-fects of such cessation or closure. See First NationalMaintenance Corp. v. N.L.R.B., 452 U.S. 666 (1981). Re-spondent was not going out of business in August 1980.It was seeking to continue operating and was seeking todo so by altering the contract and extracting from indi-vidual employees concessions to help pay money whichit owed to another group of employees. The violation isclear notwithstanding the alleged dire economic circum-stances which Respondent argues entitle it unilaterally tosuspend the employees' right to speak through theirchosen and exclusive bargaining representative. See alsoAirport Limousine Service, Inc., et al, 231 NLRB 932, 934(1977).CONCLUSIONS OF LAW1. The Union is the exclusive bargaining representativeof the following appropriate unit of employees:All head mechanics, leadmen and/or foremen,automotive machinists, mechanics, trailer mechan-ics, helpers, skilled tiremen, stockmen, journeymen,stockroom utility apprentices and apprentices em-ployed by Respondent at its facility currently locat-ed at 5504 West 47th Street, Chicago, Illinois, butexcluding all other employees and guards and su-pervisors as defined in the Act.2. By modifying and otherwise changing existing andcontractually established wages, benefits, hours, andterms and conditions of its employees in the unit setforth above, unilaterally and without prior notice to, orconsultation with, the Union, Respondent violated Sec-tion 8(a)(5) and (1) of the Act.3. By disregarding and bypassing the Union and bar-gaining and dealing with its employees over modifica-tions and changes in their established wages, benefits,hours, and terms and conditions of employment, Re-spondent violated Section 8(a)(5) and (1) of the Act.4. The above violations constitute unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated Section 8(a)(5)and (1) of the Act, I shall order it to cease and desistfrom the conduct found to be unlawful. I shall also orderit to undertake affirmative action which will effectuatethe policies of the Act, that is, to bargain collectivelywith the Union, to apply the collective-bargaining agree-ment to its employees and to make them whole for anyloss of pay or other benefits they may have suffered byreason of Respondent's unlawful conduct. Such lossesshall be reimbursed, with interest, in accordance with IsisPlumbing & Heating Co., 138 NLRB 716 (1962); F W.Woolworth Company, 90 NLRB 289 (1950); and FloridaSteel Corporation, 231 NLRB 651 (1977).In addition, I believe that Respondent's defense in thiscase was patently frivolous. There were no factual issuesin the case and the basic "legal" defense advanced byRespondent is absurd. There is no basis in fact or in lawor in commonsense for Respondent's argument that thedistrict court suspended its bargaining obligation underthe Labor Act and permitted direct dealing with employ-ees. Indeed, the argument is so lacking in substance thatit could not have been made in good faith. The same istrue with respect to Respondent's argument that its eco-nomic situation justified unilateral action.Congress has expressed its view that Governmentought not proceed against certain respondents in frivo-lous cases and has thus created machinery for recoveryof litigation expenses against the Government in suchcases. (Equal Access to Justice Act, Public Law 96-481,140 ADMIRAL MERCHANTS MOTOR FREIGHT, INC.94 Stat. 2325 (October 21, 1980).) Respondents likewiseshould not be permitted to make a mockery of the ad-ministrative process by interposing frivolous roadblocksto the enforcement of public rights. The Board and theCourts have recognized the Board's authority to tax a re-spondent for litigation expenses in cases where a re-spondent's defenses are "patently frivolous." See J. P.Stevens & Co., Inc., 239 NLRB 738, 772 (1978), enfd. inpart and modified and remanded in part 623 F. 2d 322,328-330 (1980); District 65, Distributive Workers of Amer-ica v. N.L.R.B., 593 F.2d 1155, 1167-70 (D.C. Cir. 1978)(Bazelon, J., concurring and dissenting). This is such acase. Accordingly, I shall recommend that Respondentbe ordered to reimburse the General Counsel and theCharging Party for all the expenses incurred by them inthe investigation, preparation, presentation and conductof this case "including the following costs and expensesincurred in ...the Board ...proceedings, reasonablecounsel fees, salaries, witness fees, transcript ...costs,printing costs, travel expenses and other reasonable costsand expenses." J. P. Stevens, supra, 239 NLRB at 773.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER3The Respondent, Admiral Merchants Motor Freight,Inc., Chicago, Illinois, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning wages,benefits, hours, and other terms and conditions of em-ployment with Automobile Mechanics Local 701, Inter-national Association of Machinists and Aerospace Work-ers, AFL-CIO, as the exclusive bargaining representativein the following unit:All head mechanics, leadmen and/or foremen,automotive machinists, mechanics, trailer mechan-ics, helpers, skilled tiremen, stockmen, journeymen,stockroom utility apprentices and apprentices em-ployed by Respondent at its facility currently locat-ed at 5504 West 47th Street, Chicago, Illinois, butexcluding all other employees and guards and su-pervisors as defined in the Act.(b) Bypassing the Union and dealing directly and indi-vidually with any of its employees in the aforesaid unitI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.with respect to any changes or modifications in existingor contractually established wages, benefits, hours, andother terms and conditions of employment.(c) Refusing to bargain collectively with the abovelabor organization by unilaterally and without consulta-tion with, or prior notification to, such labor organiza-tion, changing or modifying existing or contractually es-tablished wages, benefits, hours, and other terms andconditions of employment of employees in the aforesaidunit.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights set forth in Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Upon request, bargain collectively with the Unionas the exclusive bargaining representative of its employ-ees in the appropriate unit with respect to wages, hours,and other terms and conditions of employment.(b) Notify, meet, and bargain with the Union beforemodifying, changing, or eliminating any existing or con-tractual benefits of employees in the appropriate unit.(c) Reinstate the contractual benefits of employees inthe appropriate unit in the manner, form, and amountswhich existed prior to September 1, 1980, consistent withthe collective-bargaining agreement between it and theUnion.(d) Make whole any employees for any loss of wagesand other benefits they may have suffered as a result ofthe unlawful modification of contractual benefits towhich they were entitled, with interest, as set forth inthe remedy section of this Decision.(e) Pay to the Board and the Union the reasonablecosts and expenses incurred by them in the investigation,preparation, presentation, and conduct of this proceed-ing, as set forth in the remedy section of this Decision.(f) Post in conspicuous places at Respondent's Chica-go, Illinois, facility, including all places where notices toemployees are customarily posted, for a period of 60consecutive days, copies of the attached notice marked"Appendix."4Copies of said notice, on forms providedby the Regional Director for Region 13, shall be signedby Respondent's authorized representative and Respond-ent shall take reasonable steps to ensure that said noticesare not altered, defaced, or covered by any other materi-al.(g) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."141